                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


CHAD ROBERTS,

               Plaintiff,

v.                                                            Case No. 1:18-cv-162

COMMISSIONER OF SOCIAL                                        Hon. Ray Kent
SECURITY,

            Defendant,
__________________________________/

                                            OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his claim for disability insurance benefits (DIB).

               Plaintiff alleged a disability onset date of January 2, 2009. PageID.831. Plaintiff

identified his disabling conditions as a learning disability and problems with his back, lungs and

bowel. PageID.836. Prior to applying for DIB, plaintiff completed the 9th grade, and had past

employment as a foam gun operator and general laborer. PageID.287, 838. After an adverse

administrative decision in 2014, plaintiff filed an appeal in this Court. See Chad Roberts v.

Commissioner, 1:14-cv-989 (W.D. Mich.). The Court did not address the merits of plaintiff’s

claim, because the parties entered into a stipulated remand to the Commissioner pursuant to

sentence four of 42 U.S.C. § 405(g). Id. (Order and Judgment) (ECF Nos. 9 and 10).

               On remand, the Appeals Council directed administrative law judge (ALJ)

Ohanesian to address the following matters: (1) “Attempt to obtain the psychological evaluation

referenced in Exhibit 22F. If the evaluation is not available or did not occur, then further evaluate

                                                 1
the claimant's alleged mental impairments and obtain a medical expert to assist in that evaluation

if necessary. Determine whether the claimant's mental impairments are severe and what if

any,[work-related] limitations they cause.”; (2) “Further evaluate the claimant's malnutrition to

determine whether it is severe, meets or equals a Listing and what if any, limitations it causes.”;

(3) “Give further consideration to the claimant's maximum residual functional capacity and

provide rationale with specific references to the evidence of record in support of the assessed

limitations”; and, (4) “If warranted by the expanded record, obtain supplemental evidence from a

vocational expert to clarify the effect of the assessed limitations on the claimant's occupational

base”. PageID.273. On the remand, ALJ Ohanesian held an administrative hearing on February

10, 2016, reviewed plaintiff’s claim de novo and entered a written decision denying benefits on

May 4, 2016. PageID.273-289. This decision, which was later approved by the Appeals Council,

has become the final decision of the Commissioner and is now before the Court for review.

               I.     LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.



                                                2
Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

                                                 3
work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Plaintiff’s claim failed at the fifth step of the evaluation. At the first step, the ALJ

found that plaintiff had not engaged in substantial gainful activity since the alleged onset date of

January 2, 2009, and was insured for benefits through June 30, 2016. PageID.276.

               At the second step, the ALJ found that plaintiff had severe impairments of: chronic

constipation with associated hematochezia and colitis; degenerative disc disease with failed back

syndrome; gastroesophageal reflux disease with hematemesis; hypotension; weight loss;

sarcoidosis; borderline intellectual functioning; major depressive disorder; and anxiety disorder.

PageID.276. At the third step, the ALJ found that plaintiff did not have an impairment or

combination of impairments that met or equaled the requirements of the Listing of Impairments in

20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.276.

               The ALJ decided at the fourth step that:

               After careful consideration of the entire record, I find that the claimant has
       the residual functional capacity to perform less than the full range of light work as
       defined in 20 CFR 404.1567(b) except the claimant can occasionally climb ramps
       and stairs; never climb ladders, ropes, or scaffolds; and occasionally balance, stoop,
       kneel, crouch, and crawl. He must avoid concentrated exposure to extreme cold and
       vibration and pulmonary irritants. The claimant is limited to standing and/or
       walking for a maximum of four hours in an eight-hour day. He is limited to
       performing simple, repetitive, routine tasks with no complex written
       communication required (reading or writing greater than 50 words at one time) (See
       Ex. 37E).

                                                  4
PageID.279. The ALJ also found at the fourth step that plaintiff is unable to perform any past

relevant work. PageID.287.

               At the fifth step, the ALJ determined that plaintiff could perform a significant

number of unskilled jobs at the light exertional level in the national economy. PageID.288.

Specifically, the ALJ found that plaintiff could perform the requirements of work in the national

economy including machine tender (101,000 jobs), light assembler (250,000 jobs), and packager

(120,000 jobs). PageID.288. Accordingly, the ALJ determined that plaintiff has not been under a

disability, as defined in the Social Security Act, from January 2, 2009 (the alleged onset date)

through May 4, 2016 (the date of the decision). PageID.288-289.

               III.    DISCUSSION

               Plaintiff set forth two broad issues on appeal.

               A.     The ALJ failed to properly weigh the medical source
               opinion evidence according to the treating physician rule, 20
               C.F.R. § 404.1527(c).

               1.      Dr. Reed

               Plaintiff identified three opinions provided by plaintiff’s treating physician Kevin

Reed, D.O.: the first opinion in 2011 (PageID.1459-1460); the second opinion in 2013

(PageID.1658-1659); and the third opinion in 2016 (PageID.1955-1956). Plaintiff’s Brief (ECF

No. 13, PageID.2385-2388). A treating physician’s medical opinions and diagnoses are entitled

to great weight in evaluating plaintiff's alleged disability. Buxton v. Halter, 246 F.3d 762, 773 (6th

Cir. 2001). “In general, the opinions of treating physicians are accorded greater weight than those

of physicians who examine claimants only once.” Walters v. Commissioner of Social Security,

127 F.3d 525, 529-30 (6th Cir. 1997). “The treating physician doctrine is based on the assumption

that a medical professional who has dealt with a claimant and his maladies over a long period of

                                                  5
time will have a deeper insight into the medical condition of the claimant than will a person who

has examined a claimant but once, or who has only seen the claimant’s medical records.” Barker

v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). See 20 C.F.R. §404.1527(c)(2) (“Generally, we give

more weight to opinions from your treating sources, since these sources are likely to be the medical

professionals most able to provide a detailed, longitudinal picture of your medical impairment(s)

and may bring a unique perspective to the medical evidence that cannot be obtained from the

objective medical findings alone or from reports of individual examinations, such as consultative

examinations or brief hospitalizations”).

               Under the regulations, a treating source’s opinion on the nature and severity of a

claimant’s impairment must be given controlling weight if the Commissioner finds that: (1) the

opinion is well-supported by medically acceptable clinical and laboratory diagnostic techniques;

and (2) the opinion is not inconsistent with the other substantial evidence in the case record. See

Gayheart v. Commissioner of Social Security, 710 F.3d 365, 375 (6th Cir. 2013); 20 C.F.R.

§404,1527(c)(2). Finally, the ALJ must articulate good reasons for not crediting the opinion of a

treating source. See Wilson v. Commissioner of Social Security, 378 F.3d 541, 545 (6th Cir. 2004);

20 C.F.R. §404.1527(c)(2) (“[w]e will always give good reasons in our notice of determination or

decision for the weight we give your treating source’s opinion”).

               Plaintiff contends that the ALJ failed to properly weigh Dr. Reed’s treating source

opinions and failed to give good reasons for the “little weight” assigned and that the decision is

flawed because “the ALJ does not elaborate as to which portions of the doctors’ opinions were

being credited, and which were not.” Id. at PageID.2386. While plaintiff contends that the ALJ

did not comply with 20 C.F.R. § 404.1527(c), the only matter explicitly raised by plaintiff is that

“[t]he ALJ cites conservative treatment (PageID.284) which contradicts the record considering



                                                 6
Mr. Roberts’ problems became worth the multiple back surgeries – anything but conservative

treatment.” Plaintiff’s Brief at PageID.2386-2387. Plaintiff is referring to the ALJ’s evaluation

of Dr. Reed’s first opinion dated April 29, 2011.

               The ALJ noted that Dr. Reed’s medical source statement was nearly identical to

one completed on the same date by PA Maurice Fongers:

                On April 29, 2011, primary care provider Mr. Fongers opined the claimant
       is able to sit frequently (up to eight hours); stand sometimes (continuously up to
       two hours or occasionally up to six hours); lift up to 10 pounds sometimes
       (continuously up to two hours or occasionally up to six hours) and never up to 25
       pounds; sometimes bend, squat, crawl, kneel, reach over shoulder, push/pull, and
       stair climb; and frequently grasp bilaterally (Ex. 14F). Mr. Fongers further opined
       the claimant has a severe limitation with pace and concentration; would miss three
       or more days per month or be tardy three or more days per month; needs a sit/stand
       option; needs breaks as symptoms dictate; and would be best suited for part-time
       work. Mr. Fongers’s [sic] opinion is given little weight. Mr. Fongers is not a
       medically acceptable source and while he was a treating provider, his opinion is not
       consistent with the overall objective evidence or with his own treatment notes. I
       note that Mr. Fongers indicated his opinion was based on the April 26, 2011
       physical capacity evaluation and that the claimant's conditions are stable. It is
       further noted that the April 26, 2011 physical capacity evaluation is similar to the
       above discussed August 2009 evaluation concluding the claimant is capable of a
       medium exertional level (Ex. 6F/26; 23F). However, the April 26, 2011 evaluation
       indicates it is reasonable to allow the claimant to work at two and a half hours and
       gradually work up to eight-hours or at a lower level he may be able to do a full
       eight-hour day (Ex. 23F). The evaluation also indicates the claimant could
       frequently sit, kneel, overhead reach, climb stairs, squat repeatedly, walk, crawl,
       and climb ladders (Ex. 23F/2). Lastly, the evaluation indicates the claimant could
       occasionally work reaching overhead when standing and occasionally stoop, but
       never engage in repetitive trunk rotation while sitting. It is unclear by the signature
       who completed this physical evaluation, but the evaluation suggests the claimant is
       more capable than opined by Mr. Fonger. As noted, Mr. Fongers' own treatment
       notes fail to show findings consistent with limitations such as missing three days or
       more of work per month and limited to only part-time work. For instance, during
       the April 13, 2011 visit, the claimant was in no acute distress and had normal
       abdominal, respiratory, and cardiovascular findings (Ex. 22F/18). Mr. Fonger
       included no musculoskeletal findings that would indicate limitations in exertional
       level or nonexertional abilities as opined. His ongoing treatment notes contain few
       findings that would suggest the claimant needs a sit/stand option. The claimant has
       been observed to have a normal gait, sensation, and reflexes as well as normal
       muscle strength (Ex. 10F; 13F/12; 22F/40; 31F; 33F).



                                                 7
               Also on April 29, 2011, treating provider Dr. Reed completed a medical
       source statement that is identical as Mr. Fongers (Ex. 18F). The only difference is
       that Dr. Reed indicated the claimant can never lift, but noted it was by the claimant's
       report. For the same reasons as above regarding the inconsistency with the physical
       evaluation and with the overall objective evidence, Dr. Reed's opinion is given little
       weight. Dr. Reed has prescribed conservative treatment and documented only mild
       objective findings related to the claimant's back impairment.

PageID.284.

               Plaintiff contends that the ALJ incorrectly characterized plaintiff’s treatment as

conservative, relying on the April 26, 2016 opinion given by Moises S. Googe, D.O., which

referenced plaintiff’s past failed treatments. PageID.265-266, 2387. However, Dr. Googe’s

opinion was not part of the administrative record before the ALJ. Accordingly, plaintiff’s claim

of error will be denied.

               2.      Dr. Bentley

               Plaintiff contends that the ALJ performed an insufficient analysis of the opinions

of an examining psychologist, Dr. Bentley. The ALJ evaluated Dr. Bentley’s opinion as follows:

               In November 2011, the claimant was referred for a psychological evaluation
       by his representative and was evaluated by Douglas Bentley, EdD (Ex. 20F).
       Following the evaluation, Dr. Bentley concluded the claimant is presently disabled
       and he currently could not maintain concentration and memory long enough to hold
       a job. He further opined the claimant does not have the capability to learn difficult
       tasks even without the emotional competent of disability and he no longer has the
       physical ability to return to employment. Dr. Bentley's opinion is given little weight
       for multiple reasons. First, his opinion regarding the claimant's physical capabilities
       lies outside of Dr. Bentley's expertise. Second, Dr. Bentley's opinion of total
       disability is reserved for the Commissioner. The Administrative Law Judge, on
       behalf of the Commissioner of Social Security, is the ultimate arbiter of work
       capacity for Social Security purposes, in view of specific definitions used therein.
       That is, the determination of "disability" is reserved to the Commissioner, delegated
       to the undersigned, on the basis of the record as a whole. Furthermore, Dr. Bentley's
       evaluation report does not include many objective findings to support his
       conclusions that the claimant could not maintain concentration and memory long
       enough to hold a job. His report documents the claimant drove himself, was
       pleasant and smiled easily, and maintained good eye contact. The report fails to
       document a mental status examination or mental capacity testing. Much of the
       report is based on the claimant's subjective reports. Additionally, the remainder of

                                                 8
       the record is inconsistent with total disability based on the claimant's mental health
       issues. As noted above, there are minimal to no psychiatric complaints and no
       treatment for mental health issues. While the claimant has been assessed a full scale
       IQ score of 75, he was able to maintain a semi-skilled job for many years and he
       has able to perform his activities of daily living independently (Ex. 3E/4;
       Testimony). Furthermore, during the December 2015 consultative evaluation, the
       claimant was able to repeat six digits forward and four digits backwards; recall
       three items out of three after a three-minute delay; name three large cities and name
       two former presidents; spell the word 'world' backwards; and perform simple
       calculations and serial three subtractions (Ex. 33F/3-4). The evidence as a whole
       does not support Dr. Bentley's conclusions, which are given little weight.

PageID.286.

               While the ALJ is required to give “good reasons” for the weight assigned a treating

source’s opinion, Wilson, 378 F.3d at 545, this articulation requirement does not apply when an

ALJ rejects the report of a non-treating medical source. See Smith v. Commissioner of Social

Security, 482 F.3d 873, 876 (6th Cir.2007). In evaluating such reports, the ALJ’s decision “must

say enough to allow the appellate court to trace the path of his reasoning.” Stacey v. Commissioner

of Social Security, 451 Fed. Appx. 517, 519 (6th Cir. 2011) (internal quotation marks omitted).

Here, the ALJ gave adequate reasons for the weight assigned to Dr. Bentley’s opinion.

Accordingly, plaintiff’s claim of error will be denied.

               3.      Dr. Lorber

               Plaintiff contends that the ALJ failed to acknowledge the testimony of orthopedic

surgeon Dr. Lorber, a medical expert who testified in a previous administrative hearing on

November 22, 2013. PageID.664-687. Defendant noted that there were discrepancies between

Dr. Lorber’s opinions expressed in 2013 and the ALJ’s RFC evaluation of the evidence on remand

which included: (1) Dr. Lorber opined that plaintiff could not crawl, whereas the ALJ found that

he could occasionally crawl; (2) Dr. Lorber opined that plaintiff could only occasionally be

exposed to moving machinery, whereas the ALJ did not limit this exposure; and (3) Dr. Lorber



                                                 9
opined that plaintiff could have no exposure to vibration, concentrated fumes, and extreme

temperatures, whereas the ALJ opined that he should avoid concentrated exposure to these

conditions. Compare PageID.675 with PageID.279. Defendant contends that this was harmless

error because none of the jobs which the ALJ cited at step five require crawling or exposure to

extreme temperatures, vibration, atmospheric conditions, moving machinery, or toxic caustic

chemicals. Defendant’s Brief (ECF No. 14, PageID.2404).

               The Court disagrees with defendant’s contention that this was harmless error. Dr.

Lorber’s opinion was relevant to plaintiff’s condition as it existed in 2013. The previous ALJ gave

Dr. Lorber’s opinion great weight because it was well reasoned, detailed, supported by specific

medical reports. PageID.95. With respect to defendant’s claim of harmless error, nothing in the

ALJ Ohanensian’s decision or the VE’s testimony address whether a person with the limitations

described by Dr. Lorber could perform the identified jobs (machine tender, light assembler, and

packager). The agency recognized that Dr. Lorber was a credible medical expert during plaintiff’s

administrative hearing in 2013. Based on this record, the Court concludes that the ALJ should

have considered or re-evaluated Dr. Lorber’s on remand. Accordingly, this matter should be

reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the

Commissioner should re-evaluate Dr. Lorber’s opinion.

               B.    The Commissioner failed to adequately consider the new
               and material evidence.

               Plaintiff contends that this matter should be remanded pursuant to sentence six of

42 U.S.C. § 405(g) for further consideration of new and material evidence located at PageID.265-

269 (a report from neurologist Dr. Moises Googe dated April 26, 2016) and PageID.2235-2364

(Exhs. 51F (Dr. Googe’s report with CT scans from April 30, 2016) and 52F (laboratory reports

from May 2, 2016). Plaintiff’s Brief (ECF No. 13, PageID.2392). When a plaintiff submits

                                                10
evidence that has not been presented to the ALJ, the Court may consider the evidence only for the

limited purpose of deciding whether to issue a sentence-six remand under 42 U.S.C. § 405(g). See

Sizemore v. Secretary of Health and Human Services, 865 F.2d 709, 711 (6th Cir.1988). Under

sentence-six, “[t]he court . . . may at any time order the additional evidence to be taken before the

Commissioner of Social Security, but only upon a showing that there is new evidence which is

material and that there is good cause for the failure to incorporate such evidence into the record in

a prior proceeding . . .” 42 U.S.C. § 405(g). In a sentence-six remand, the court does not rule in

any way on the correctness of the administrative decision, neither affirming, modifying, nor

reversing the Commissioner’s decision. Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991). “Rather,

the court remands because new evidence has come to light that was not available to the claimant

at the time of the administrative proceeding and that evidence might have changed the outcome of

the prior proceeding.” Id. “The party seeking a remand bears the burden of showing that these

two requirements are met.” Hollon ex rel. Hollon v. Commissioner of Social Security, 447 F.3d

477, 483 (6th Cir. 2006).

               In order for a claimant to satisfy the burden of proof as to materiality, “he must

demonstrate that there was a reasonable probability that the [Commissioner] would have reached

a different disposition of the disability claim if presented with the new evidence.” Sizemore, 865

F.2d at 711. Plaintiff’s materiality argument is linked to his claim that the ALJ incorrectly

characterized plaintiff’s past treatment as conservative. In the April 2016 report, Dr. Googe stated

that “[s]ince [plaintiff] has completed every other avenue of conservative and surgical treatment,

the only option left would be a laminectomy, decompression and fusion.” PageID.2236. The

doctor also stated that “given that [plaintiff] has had several surgeries and scar tissue and chronic

nerve compression, that may limit the functional recovery.” Id. This evidence reflected plaintiff’s



                                                 11
condition in April and May 2016, after the administrative hearing (February 10, 2016) and before

the ALJ’s decision denying benefits (May 4, 2016). Based on this record, the Court concludes that

plaintiff has demonstrated materiality because ALJ Ohanesian may have reached a different

determination if he had considered this new evidence.

               In addition, plaintiff has shown good cause for failing to present this evidence to

the ALJ in a timely manner. “A claimant shows ‘good cause’ by demonstrating a reasonable

justification for the failure to acquire and present the evidence for inclusion in the hearing before

the ALJ.” Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001). To show good cause a claimant is

required to detail the obstacles that prevented him from entering the evidence in a timely manner.

Bass v. McMahon, 499 F.3d 506, 513 (6th Cir. 2007). Here, plaintiff has explained that the new

evidence did not exist at the time of the administrative hearing. Rather, the new evidence involved

ongoing medical treatment, including emergency treatment, after the hearing. Plaintiff’s Brief

(ECF No. 13, PageID.2392-2393). Given this timeline, plaintiff has demonstrated good cause.

Accordingly, plaintiff’s request for a sentence-six remand will be granted. The Commissioner

should review this new evidence in conjunction with the sentence-four remand.

               IV.     CONCLUSION

               For these reasons, the Commissioner’s decision will be REVERSED and

REMANDED pursuant to sentences four and six of 42 U.S.C. § 405(g).                 On remand, the

Commissioner is directed to re-evaluate Dr. Lorber’s opinions expressed at the November 22, 2013

administrative hearing. In addition, the Commissioner should evaluate the new evidence identified




                                                 12
by plaintiff at PageID.265-269 and PageID.2235-2364. A judgment consistent with this opinion

will be issued forthwith.



Dated: March 25, 2019                            /s/ Ray Kent
                                                 United States Magistrate Judge




                                            13
